ACCEPTED
                                                                                       06-14-00208-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 7/13/2015 12:00:00 AM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                              NO. 06-14-00208-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE             TEXARKANA, TEXAS
                                          §                    7/13/2015 9:07:00 AM
VS.                                       §   6TH COURT            DEBBIE AUTREY
                                          §                            Clerk
TONY DEWAYNE CRAYTON                      §   OF APPEALS


              MOTION TO FILE LATE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Tony Dewayne Crayton, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Tony Dewayne

Crayton, and numbered 1323670.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of 50 years on November 24, 2014.

      5.    Notice of appeal was given on November 24, 2014.

      6.    The clerk's record was filed on March 26, 2015; the reporter's record

was filed on January 27, 2015.
        7.    The appellate brief is presently due on July 8, 2015

        8.    Appellant requests permission to file late brief.

        9.    Appellant’s counsel was ordered to file the brief in this case by July 8,

2015.

        10.   Appellant’s counsel’s mother was admitted into Hopkins County

Memorial Hospital and had emergency appendectomy surgery on July 6, 2015.

        11.   Appellant’s counsel’s mother suffered from complications from the

surgery and underwent a second surgery on July 10, 2015.

        12.   The unforeseen circumstance regarding Appellant’s counsel’s medical

condition made him unable to work on the brief for several days leading up to and

following the deadline for filing the brief.

        13.   Appellant files this motion not for the purpose of delay but to see that

justice is done.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To File Late Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        Martin Braddy Attorney at Law
                                        121 Oak Avenue
                                        Suite A
                                        Sulphur Springs, Texas 75482
                                        Tel: (903) 885-2040
                                        Fax: (903) 500-2704
                                      By: /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Tony Dewayne Crayton



                        CERTIFICATE OF SERVICE

      This is to certify that on July 11, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, 110 Main Street Sulphur Springs, Texas 75482, by E-mail.



                                      /s/ Martin Braddy
                                      Martin Braddy